Citation Nr: 9921555	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-11 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active duty from November 1987 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 1996 rating determination of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


REMAND

A review of the record shows that the veteran has established 
service-connection for lumbosacral strain rated as 10 percent 
disabling.  The Board notes that he is seeking an evaluation in 
excess of 10 percent for the lumbosacral strain.  

The evidence of record shows that the veteran sustained an 
intercurrent injury to his back in 1989.  In order to help 
clarify the veteran's medical status, he was scheduled for VA 
examinations on two occasions in October 1997, but did not report 
for either examination.  There is no explanation as to why the 
veteran failed to appear.  So far as the record shows, the 
notices were not returned as undeliverable.  However, the Board 
notes that the notices of record were sent to an incorrect 
address.  The veteran's street name was spelled incorrectly on 
both notices as "Amelia."  The correct street name is spelled 
Emilia.  

VA has the burden of showing that requests for examinations were 
sent to the veteran at his last known address.  Hyson v. Brown, 5 
Vet. App. 262 (1993).  The Board believes that there is some 
confusion as to whether notice of examinations was sent to the 
veteran at his last known address.

With this in mind, the Board notes that when a veteran fails, 
without good cause to report for a VA examination scheduled in 
conjunction with any claim, other than an original claim for 
service connection, the claim will be denied.  38 C.F.R. § 3.655 
(1998).  The veteran, however, has not been apprised of the 
provisions of § 3.655.  It is necessary to inform the veteran of 
the consequences of his failure to report so that he can make an 
informed decision as to whether to appear.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

From a longitudinal review of the record, the Board believes that 
more detailed information is desirable.  The Board also believes 
that the veteran should be given one more opportunity to appear 
for examinations, after having been advised of the importance of 
his appearing for the examinations.

When the record before the Board is inadequate to render a fully 
informed decision on the issues under consideration, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist the veteran in the veteran of his claims.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1994).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing facts pertinent to his claim, to ensure 
compliance with due process requirements, the
Board believes that further development is in order and the case 
is REMANDED to the RO for the following:

1.  The RO should request that the veteran 
supply the names, dates, and places of any 
treatment facilities, VA or non-VA, 
inpatient or outpatient, which have treated 
him for his lumbosacral strain since July 
1996.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the claims 
file legible copies of any records that 
have not already been secured.

2.  The RO should schedule the veteran for 
appropriate VA examinations to determine 
the current nature and extent of disability 
resulting from the service- connected 
lumbosacral spine disability.  The RO 
should ensure that there is a record 
showing that the veteran has been notified 
of any scheduled examinations at his 
correct address of record.  The veteran 
should be informed of the consequences of 
his failure to report for scheduled VA 
examinations, including the potential 
denial of his claims in accordance with the 
provisions of 38 C.F.R. § 3.655.

The claims folder and a copy of this REMAND 
should be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms and 
clinical findings.  The examiner should 
then be requested to express opinions as to 
what findings on examination are 
attributable to the service connected 
lumbosacral strain and which findings are 
attributable to non-service connected 
intercurrent injury sustained in 1989.  If 
the findings cannot be disassociated, the 
examiner should so state.  

The examiner should also specifically 
address the following questions:

To what extent does the service-connected 
low back disability causes weakened 
movement, excess fatigability, and 
incoordination?  

To what extent is pain visibly manifested 
on movement and what is the extent and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability; the presence or absence of 
changes in the condition of the skin 
indicative of disuse due to the service- 
connected disability; and the presence or 
absence of any other objective 
manifestation that would demonstrate disuse 
or functional impairment due to pain 
attributable to the service- connected 
disability?

The examiner should carefully elicit all of 
the veteran's subjective complaints 
concerning his low back disorder and offer 
an opinion as to whether there is adequate 
pathology present to support each of the 
veteran's subjective complaints and the 
level of each complaint, including pain.  
The examiner is also requested to express 
an opinion as to the extent to which the 
veteran's service connected back disability 
would limit his ability to engage in 
employment.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions are 
in complete compliance with the directives 
of this remand and, if they are not, the RO 
should take corrective action.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After the completion of any development 
deemed appropriate in addition to that 
requested above, the RO should readjudicate 
the claim of entitlement an evaluation in 
excess of 10 percent for lumbosacral strain 
disability.  

Thereafter, if the benefits sought on appeal are not granted to 
the veteran's satisfaction, he should be furnished a supplemental 
statement of the case and be given the opportunity to respond 
thereto.  Then, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this REMAND, 
the Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by the 
RO.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










